Fourth Court of Appeals
                                San Antonio, Texas
                                    November 17, 2016

                                    No. 04-16-00346-CR

                                        Steve KOU,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8622
                         Honorable Melisa Skinner, Judge Presiding


                                      ORDER

        Appellant’s motion for extension of time is GRANTED. We ORDER appellant to file his
brief on or before December 14, 2016. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court